Exhibit 99.1 For Immediate Release Media Contact: Investor Contacts: Eric Boomhower Bryan Hatchell Betty Best (803) 217-7701 (803) 217-7458 (803) 217-7587 eboomhower@scana.com bhatchell@scana.com bbest@scana.com SCANA Reports Financial Results for Third Quarter and Year-To-Date 2009, Updates 2009 Earnings Guidance Cayce, SC, October 27, 2009SCANA Corporation (NYSE: SCG) today announced financial results for the three and nine months ended September 30, 2009 and updated guidance for 2009 earnings to $2.80 to $2.95 per share, the upper end of its previous 2009 earnings guidance range of $2.65 to $2.95 per share. For the three months ended September 30, 2009, SCANA’s reported earnings were $103 million or 84 cents per share, compared to $94 million, or 80 cents per share for the same period in 2008. “The improvement in third quarter results was primarily a result of resolution of a state tax issue, which will result in a refund of approximately $15 million in state income taxes plus interest,” said Jimmy Addison, senior vice president and chief financial officer. “The impact of this favorable decision more than offset several negative factors, including lower electric and natural gas margins, higher operations and maintenance expenses and dilution during the quarter.” For the nine months ended September 30, 2009, SCANA’s reported earnings were $272 million, or $2.23 per share, compared to $260 million, or $2.22 per share, for the same period in 2008. “The year-to-date 1 cent per share increase in earnings was driven primarily by lower operating and maintenance expenses and the result of resolution of a state tax issue,” said Addison. “Based upon our results to date and expectations for the fourth quarter, we now expect 2009 earnings to be in the upper half our previously stated guidance range.” THIRD QUARTER RESULTS BY MAJOR LINES OF BUSINESS South Carolina Electric & Gas Company Reported earnings in the third quarter of 2009 at South Carolina Electric & Gas
